COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-357-CR
 
LEON MARTINEZ           
           
           
           
           
    APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
STATE
------------
FROM THE 371ST DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
In one point, appellant Leon Martinez appeals from the
trial court's denial of appeal bond, arguing he was denied due process of law
pursuant to the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United
States Constitution, as well as Article I, section 19, of the Texas
Constitution, when the trial court refused to afford him a hearing to call
witnesses on his behalf in his motion requesting bond pending appeal.(2)
Contrary to appellant's contention, the trial court held a hearing, but
appellant did not offer or present any evidence on his behalf, did not call any
witnesses, and made no objections to the trial court's method of conducting the
hearing. See Tex. R. App. P. 33.1(a). Furthermore, at the
end of the hearing, appellant's attorney told the trial court that he had
nothing further to present in response to the trial court's question of whether
there was "[a]nything further from either side." We hold appellant's
complaint is waived and overrule point one.
We affirm the trial court's judgment.
          
           
           
           
           
        PER
CURIAM
PANEL F: DAY, J.; CAYCE, C.J.; and LIVINGSTON, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED: MARCH 6, 2003]

1. See Tex. R. App. P. 47.4.
2. Appellant originally raised two points, but has since
voluntarily waived his second point. Thus, we do not address it.